The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 5/31/18, in which Claims 1-15 are presented for examination of which Claims 1 and 8 are in independent form.

Drawings
The drawings are objected to: please provide details to the boxes of Fig 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 is drawn to a computer program. A computer program fail(s) to fall within a statutory category of invention.  A claim directed to a computer program itself is non-statutory because it is not: a process, or a machine, or a manufacture, or a composition of matter. 

Allowable Subject Matter
Claim 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Gillette (US 2014/0049627) discloses a sleep study system (Abstract, Fig 1, [0002]), comprising: a set of sensors (124, 128, 132, 136-140 of Fig 1, [0102]) for monitoring physiological parameters of a subject during sleep as part of a sleep study and for monitoring the sleep stage of the subject ([0006]); determine from outputs of the set of sensors that there is sensor malfunction or sensor disconnection so that intervention to the subject is needed for maintenance or repair to the sleep study system (904 of Fig 10B; [0180] mobile computing device 108 may determine whether the pressure sensor 138 and the temperature sensor 139 have been disconnected); and determine from the outputs of the set of sensors a time to perform the intervention ([0181] mobile computing device 108 may start a timer and display a request to reconnect the disconnected sensor(s) on the touch display), and provide an output relating to the time to perform the intervention ([0181]-[0182] upon sensor disconnection, timer starts and alarm is generated and a request to reconnect the disconnected sensors is displayed.  The disconnected sensors have to be reconnected within a predetermined period, Fig 10B).
COLLA et al. (Colla; US 2015/0136125) discloses a ventilation device for non-invasive positive pressure ventilation (NIPPV) or continuous positive airway pressure (CPAP) treatment of a patient has a gas flow generator, a gas delivery circuit optionally including a humidifier, a controller and sensors monitoring values of operational parameters of the device. The device further includes one or more relationships stored in data storage of the controller relating combinations of parameter values as being indicative of fault conditions of the device operation, the sensors and/or the fault detection process.  The CPAP treatment device provides fault diagnosis and rectification information to those without clinical or technical skills.  And, may predict more accurately when faults may occur, for example, when a flow generator air inlet filter may need changing, based on measurements of the motor load ([0047], [0048])
While Gillette and Colla disclose sleep monitoring systems with fault detection capabilities, the prior art of record fails to teach or render obvious, alone or in combination, the unique system that determines from the outputs of a set of sensors a time to perform intervention needed for maintenance or repair of sensor malfunction or sensor disconnection in dependence on the sleep stage of the subject, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Gottlib et al. (Gottlib; US 2008/0053441) teaches a breathing assistance system with functionality for detecting the existence of a fault condition may include a pressure detector, a flow detector and a fault detection system. The pressure detector may take pressure measurements, each measurement comprising a measurement of a gas flow rate in the breathing assistance system. The flow detector may take flow rate measurements, each flow rate measurement comprising a measurement of has flow rate in the breathing assistance system. The fault detection system may process the pressure measurements and flow rate measurements to determine the existence of a fault condition associated with the breathing assistance system.  In response to a determination that a fault condition exists, the system generates an alert by (e.g., an audible alert generated by sound output device and/or a visual alert displayed on user interface). The control system may disable the operation of the blower if a fault condition exists ([0044]).
b.	Gottesman et al. (Gottesman; US 2006/0122863) teaches an intelligent patient management system collects data from a variety of sources, processes that information, and provides relevant information to an appropriate caregiver in context at the proper time. The system has multiple information sources available from which to gather additional information based upon conclusions drawn or issues identified from the patient data.  The appliance may receive and process data and determine that a given measurement or reference sensor is malfunctioning and instruct the device to recalibrate, disable that sensor, and/or contact the clinician ([0106]).
c.	Shouldice et al. (Shouldice; US 2016/0151603) teaches a monitor such as a non-contact motion sensor from which sleep information may be determined. User sleep information, such as sleep stages, hypnograms, sleep scores, mind recharge scores and body scores, may be recorded, evaluated and/or displayed for a user.  During an initiated sleep session after data streaming has initiated, connection may be lost (“disconnected”). The library stops processing data and the system attempts to reconnect. If a reconnection is successful, then data streaming and processing will resume from where it left off.  During the disconnect, the system may continue to queue detected sensor data ([0260]).
d.	Goldstein (US 2015/0173672) discloses an apparatus to detect, assess and end occurrences of snoring, sleep apnea events and hypopnea episodes, in a manner that will decrease or eliminate hypoxia, hypercapnia and the disturbance of cardiac and pulmonary hemodynamics, and give users of the apparatus a report of their critical sleep data each morning.  The device consists of a low-noise receiver channel with an integrated analog-to-digital converter (ADC), an LED transmit section, and diagnostics for sensor and LED fault detection ([0208]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685